The will of William Howe contained a bequest in the following words: “I give and bequeath unto the trustees of the Institution for the maintenance and instruction of the Indigent Blind in the city of Hew York, the sum of three thousand dollars.”
The bequest was claimed by “The Hew York Institution for the Blind,” a corporation whose objects were declared in its charter to be “instructing children who have been born blind, or who may have become blind by disease or accident.”
It was proved that there was no institution in the city of Hew York engaged in' the education or support of the blind, except the one claiming the bequest.
The state, for several years, had placed certain indigent blind persons between the ages of eight and twenty-five years in this institution, to be maintained and instructed at the expense of the state.
The claim of the corporation was resisted, on the ground that it was not named in the bequest, and did not answer to the description there given. That the gift was to a charitable institution, for the maintenance as well as instruction of the blind, without reference to their age. That the claimant was a corporation for the instruction only, not maintenance, of blind children; having nothing to do with adults, or with the indigent, as such, except those whose expenses were paid by the state.
The claimant was held entitled to the bequest, on the ground that the language of the testator was intended to be descriptive of the institution, and not of the pur*219poses of the gift, and although not in this view perfectly applicable to the institution making the claim, it was sufficiently so to point it out as the object of his bounty.
That, practically, the claimant was an institution for the maintenance and instruction of the indigent blind, although it received compensation therefor from the state.
(S. C., 10 N. Y. 84.)